Citation Nr: 0944674	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from January 
1968 to January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDINGS OF FACT

1. The competent evidence fails to demonstrate that bilateral 
hearing loss is related to the Veteran's active duty service.

2. The competent evidence fails to demonstrate that tinnitus 
is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the December 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the December 2005 letter was sent to 
the Veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  

Although VCAA notice in accordance with Dingess was sent 
after the initial adjudication of the Veteran's claims, the 
Board nevertheless finds this error to be nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a January 2007 statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


II. Analysis

A. Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

In this case, the Veteran has presented competent medical 
evidence that he meets the definition of hearing loss in each 
of his ears.  At his March 2006 VA audiology exam, the 
Veteran scored above 40 decibels at 2,000 Hertz, 3,000 Hertz, 
and 4,000 Hertz in each of his ears.  Since one score at 40 
decibels or above qualifies as hearing loss under the 
regulation, and since the Board finds no reason to dispute 
the credibility of the March 2006 exam, the Board finds the 
Veteran suffers from current hearing loss in each of his 
ears.  38 C.F.R. § 3.385 (2009).

Additionally, the Board finds evidence of acoustic trauma 
which could have resulted in the Veteran's current hearing 
loss.  The Veteran has stated that he served as a mortarman 
in Vietnam and that he was exposed to loud noises from 
artillery and nearby explosions.  He also stated that he did 
not wear ear protection.  The Veteran's DD-214 indicates that 
he is the recipient of the Combat Infantry Badge.  Thus, the 
Board finds that the Veteran likely suffered acoustic trauma 
during his service in Vietnam.

While the Veteran has sufficiently demonstrated that he 
currently suffers from hearing loss and that events occurred 
during service which may have resulted in hearing loss, a 
preponderance of the evidence is against a finding that the 
Veteran's current hearing loss is related to his active duty 
service.  The Veteran's service treatment records are 
negative for a diagnosis of hearing loss.  Additionally, the 
Veteran's March 2006 VA examiner opined that it is less 
likely than not that the Veteran's current hearing loss is 
related to his active duty service.  He noted that the 
Veteran has had post-service high risk noise exposure 
occupationally while working the sheet metal industry and 
also recreationally while hunting and using power tools.  The 
examiner also noted that audiograms conducted during service 
do not show any notable changes in the Veteran's hearing 
capacity.  

There is no competent medical evidence in the claims file 
indicating a link between the Veteran's hearing loss and his 
active duty service.  The Board acknowledges the Veteran's 
statements that his bilateral hearing loss is related to his 
active duty service.  However, as a layperson, the Veteran is 
not competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Although the 
Veteran has demonstrated that he suffers from a current 
disability, he has not presented competent evidence linking 
his current disability to his active duty service.  Since a 
preponderance of the evidence is against his claim, the 
benefit of the doubt rule does not apply and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


B. Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).    Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Since tinnitus is difficult to diagnose through medical 
examination, the Veteran is presumed competent to present 
evidence of a diagnosis. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In this case, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Initially, the 
Board notes that there is no conclusive evidence in the 
record as to when the Veteran's tinnitus began.   On his 
January 2007 VA Form 9, the Veteran indicated that his 
tinnitus began in service by noting that medics told him 
there was nothing they could do for him.  However, the 
Veteran's March 2006 VA examiner noted that the Veteran could 
not pinpoint the onset date of his tinnitus and could not 
relate it to his active duty service.  These statements offer 
conflicting evidence on the onset date of the Veteran's 
tinnitus and weigh against a finding of continuity of 
symptomotology since separation from service.

In addition to the conflicting statements made by the 
Veteran, the Board notes the significant amount of time 
elapsed between the end of the Veteran's active service and 
his first claim of tinnitus.  The Veteran left active duty in 
1970 but did not make a claim for service connection until 
2005.  Likewise, the Veteran was not clinically diagnosed 
with tinnitus until 2006, more than 35 years after his 
separation from service.  This long gap between separation 
and the Veteran's first medical complaints weighs against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (stating a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Finally, the Board notes that the Veteran's March 2006 VA 
examiner could not relate the Veteran's current tinnitus to 
his active duty service.  There is no competent medical 
evidence of record suggesting a link between the Veteran's 
tinnitus and his active duty service.  The Board acknowledges 
the Veteran's opinion that his tinnitus is related to his 
active duty service.  However, as a layperson, the Veteran is 
not competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In sum, although the Veteran has presented evidence of a 
current diagnosis of tinnitus, a preponderance of the 
evidence is against a finding that tinnitus began during the 
Veteran's active service, or that current tinnitus is related 
to his active service.  As such, the benefit of the doubt 
rule does not apply and the Veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


